                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          CV 20-01382-DOC (AS)                                          Date    April 3, 2020
 Title             Diego Molina v. Jeffrey Steinhart




 Present: The                    Alka Sagar, United States Magistrate Judge
 Honorable
                         Alma Felix                                                N/A
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Petitioner:                   Attorneys Present for Respondent:
                              N/A                                                  N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE

      On February 11, 2020, Diego Molina (“Petitioner”) filed a Petition for Writ of Habeas
Corpus pursuant to 28 U.S.C. § 2241 (“Petition”). Attached to the pleading was an unfiled,
unsigned Petition for Writ of Habeas Corpus addressed to the Edmund D. Edelman
Children’s Court in Monterey Park, California. (Docket Entry No. 1).

       On February 20, 2020, the Court issued an Order Requiring the Filing of a First
Amended Petition or Notice of Voluntary Dismissal. (Docket Entry No. 4). (A copy of the
Court’s February 20, 2020 Order is attached.) The Court screened the Petition and found it
deficient in the following respects:

         (1) It is not clear whether Petitioner is attempting to file a Petition for Writ of
         Habeas Corpus by a Person in Federal Custody (pursuant to 28 U.S.C. § 2241),
         or some other pleading (i.e., a civil rights action pursuant to 42 U.S.C. § 1983);
         (2) It appears that Petitioner has failed to identify the proper Respondent, the
         name of the person having custody of Petitioner; (3) Petitioner has failed to
         plainly state “[t]he statutory or other basis for the exercise of jurisdiction by
         this Court,” in violation of Central District Local Rule 8-1 and Fed.R.Civ.P.
         Rule 8(a); (4) Petitioner’s claim(s) are incomprehensible. The Court is unable
         to discern what claim(s) Petitioner intends to assert; (5) Petitioner has alleged
         vague and conclusory “claims,” in violation of Fed.R.Civ.P. Rule 8(a) and 8(d);
         (6) It appears that Petitioner has failed to exhaust each and every “claim”
         alleged in the Petition; and (7) To the extent that Petitioner is attempting to file

CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 3
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
    Case No.       CV 20-01382-DOC (AS)                                 Date   April 3, 2020
    Title          Diego Molina v. Jeffrey Steinhart

            a federal habeas petition pursuant to 28 U.S.C. § 2241, Petitioner does not
            appear to be challenging the manner, location or condition of his sentence’s
            execution.

            Id. at 1.

      The Court ordered Petitioner to file, by no later than March 12, 2020, either a First
Amended Petition for Writ of Habeas Corpus by a Person in Federal Custody, pursuant to 28
U.S.C. § 2241 (“First Amended Petition”) on the proper Central District of California form, a
copy of which was provided to Petitioner, or a Notice of Dismissal (to the extent that Petitioner
was attempting to file a civil rights action pursuant to 42 U.S.C. § 1983), a copy of which was
attached to the Order. Id. at 1-2. Petitioner was instructed that the First Amended Petition
“should set forth clearly each claim which Petitioner intends to raise in this proceeding and the
factual bases for each claim.” Id. at 2.

        The Court’s February 20, 2020 Order stated the following: “Petitioner is advised that his
failure to comply with the above requirements may result in a recommendation that this action
be dismissed for failure to comply with the Court’s Order and/or failure to prosecute pursuant
to Fed.R.Civ.P 41(b).” Id. at 2 (citing to Pagtalunan v. Galaza, 291 F.3d 639 (9th Cir. 2002)).

      The Court’s February 20, 2020 Order mailed to Petitioner was returned to the Court,
undelivered by the United States Postal Service. (Docket Entry No. 5).

       On March 23, 2020, the Court issued an Order Requiring Petitioner to Provide the Court
with his Current Address Pursuant to Local Rule 41-6. (Docket Entry No. 6). (A copy of the
Court’s March 23, 2020 Order is attached.) The Court ordered Petitioner to notify the Court of
his current address and telephone number by no later than April 2, 2020. The Court’s Order
stated: “Petitioner is expressly cautioned that if he fails to respond to this Order, the Court will
recommend that this action be dismissed with prejudice under Federal Rule of Civil Procedure
41(b), for Petitioner’s failure to prosecute.”

      The Court’s March 23, 2020 Order mailed to Petitioner was returned to the Court,
“undelivered as addressed” by the United States Postal Service. (Docket Entry No. 7).


   CV-90 (10/08)                              CIVIL MINUTES - GENERAL                          Page 2 of 3
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
    Case No.       CV 20-01382-DOC (AS)                                      Date   April 3, 2020
    Title          Diego Molina v. Jeffrey Steinhart

     To date, Petitioner has failed to file either a First Amended Petition or a Notice of
Dismissal, and Petitioner has failed to notify the Court of his current address and telephone
number.

       Therefore, Petitioner is ORDERED TO SHOW CAUSE, within thirty (30) days of the
date of this Order (by no later than May 4, 2020), why this action should not be dismissed for
failure to comply with Court orders and/or prosecute pursuant to Fed.R.Civ.P. 41(b).

       Petitioner may discharge this Order by filing: (1) either a First Amended Petition which
complies with the Court’s February 20, 2020 Order or a Notice of Dismissal which complies
with the Court’s February 20, 2020 Order, or a statement setting forth why he is unable to do
so; and (2) a notice notifying the Court of Petitioner’s current address and telephone number.

       Petitioner is expressly warned that the failure to timely file a response to this Order
will result in a recommendation that this action be dismissed with prejudice for his failure
to comply with Court orders and/or for his failure to prosecute. See Fed.R. Civ. P. 41(b).

                                                                                    0        :         0
                                                          Initials of Preparer            AF




   CV-90 (10/08)                              CIVIL MINUTES - GENERAL                               Page 3 of 3
